
	

113 S2688 IS: Union Transparency and Accountability Act
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2688
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Thune (for himself, Mr. Alexander, Mr. Cornyn, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To ensure labor organization transparency and
		  accountability. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Union Transparency and
			 Accountability Act.
		2.Disclosure
			 requirementsSection 208 of
			 the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 438)
			 is
			 amended—
			(1)by striking
			 The Secretary and inserting (a) The Secretary;
			 and
			(2)by adding at the
			 end the following:
				
					(b)Notwithstanding
				subsection (a) and for each fiscal year, a labor organization that
			 would be
				required to file form LM–2 under part 403 of title 29, Code of
			 Federal
				Regulations, under section 201(a) (as such part was in effect on
			 October 12,
				2009) shall be required to annually file with the Secretary—
						(1)form LM–2, as
				published in the appendix to the final rule issued by the Secretary
			 of Labor
				entitled Labor Organization Annual Financial Reports (74 Fed.
				Reg. 3678 (January 21, 2009)); or
						(2)a successor form
				that includes all of the information required in such form LM–2 (as
			 such form was published on  January 21, 2009).
						(c)Notwithstanding
				subsection (a) and for each fiscal year, a labor organization that
			 would be
				required to file form T–1 under part 403 of title 29, Code of
			 Federal
				Regulations (as such part was in effect on November 30, 2010) shall
			 file with
				the Secretary, as the report concerning trusts in which a labor
			 organization is
				interested—
						(1)form T–1, as
				published in the appendix to the final rule issued by the Secretary
			 entitled
				Labor Organization Annual Financial Reports for Trusts in Which a Labor
				Organization Is Interested, Form T–1 (73 Fed. Reg. 57412 (October 2,
				2008)); or
						(2)a successor form
				that includes all of the information required in such form T–1 (as
			 such form was published on October 2, 2008).
						(d)Notwithstanding
				subsection (a) and for each fiscal year, an officer or employee of
			 a labor
				organization who would be required to file form LM–30 under part
			 404 of title
				29, Code of Federal Regulations (as such part was in effect on
			 October 25,
				2011) shall be required to file with the Secretary—
						(1)form LM–30, as
				published in the appendix to the final rule issued by the Secretary
			 entitled
				Labor Organization Officer and Employee Report, Form LM–30 (72
				Fed. Reg. 36106 (July 2, 2007)); or
						(2)a successor form
				that includes all of the information required in such form
				LM–30 (as such form was published on July 2, 2007).
						.
			3.Civil fines relating to disclosure violations
			(a)Civil fines for failure To provide information to membersSection 201 of the Labor-Management
			 Reporting and Disclosure Act of 1959 (29 U.S.C. 431) is amended—
				(1)by redesignating
			 subsection (c) as subsection (c)(1); and
				(2)by
			 inserting after such subsection (c)(1) the following:
					
						(2)Any labor organization that fails to meet
				the requirements of paragraph (1) with respect to a member, by
			 refusing to make
				available the information required to be contained in a report
			 required to be
				submitted under this title, and any books, records, and
			 accounts necessary
				to verify such report (unless such failure or refusal results from
			 matters
				reasonably beyond the control of the labor organization), may in
			 the court’s
				discretion, and in addition to any other relief provided by law and
			 determined proper by the court, be
			 liable to
				such member for an amount that is not more than $250 a day from the
			 date of such
			 failure or
				refusal (except that such amount shall be adjusted for inflation in
			 the same manner as the Secretary adjusts the amount of a civil fine under
			 section 211(c)). For purposes of this paragraph, each violation with
			 respect to
				any single member shall be treated as a separate
				violation.
						.
				(b)Civil enforcement
			 for failure To file a timely reportSection 210 of the Labor-Management
			 Reporting and Disclosure Act of 1959 (29 U.S.C. 440) is amended to read as
			 follows:
				
					210.Civil
				enforcement
						(a)In
				generalWhenever it shall
				appear that any person has violated or is about to violate any of
			 the
				provisions of this title, or section 301(a), the Secretary may
			 bring a civil
				action for such relief, including an injunction or the enforcement
			 of a
				civil fine imposed under section 211, as may be
				appropriate. Any such action may be brought in the district court
			 of the United
				States where the violation occurred or in the United States
			 District Court for
				the District of Columbia.
						(b)Judicial review for enforcement of civil fines(1)Standard of reviewUpon a complaint filed by the Secretary seeking the enforcement of a civil fine, the appropriate
			 district court shall impose the civil fine
				that has been determined to be appropriate by the Secretary—(A)if the
			 person,
				labor organization, or employer against whom the civil fine is
			 sought
			 has been
				provided written notice and an opportunity to be heard before
			 the
				Secretary or a designee of such Secretary, in accordance with
			 procedures established by the
			 Secretary under section 211(g)(1); and(B)unless
			 the
				Secretary’s determination is shown to be arbitrary and capricious.(2)Scope of reviewThe appropriate court
				shall not consider any objection or argument that was not raised in
			 the
				proceedings before the Secretary.(c)Appropriateness
				of injunctive reliefUpon a complaint filed by the Secretary
				seeking relief under this section demonstrating that a person,
			 labor
				organization, or employer has failed to file timely and complete
			 reports
				required by this title or section 301(a), or has filed reports
			 that are
			 substantially incomplete
				or inaccurate, or that information required to be reported may be
			 lost or
				destroyed absent such relief, the district court shall issue an
			 order enjoining
				continued violation of this title or section 301(a). Injunctive
			 relief may be awarded
			 in addition
				to any other additional civil or criminal remedy and whether or not
			 the
				Secretary seeks enforcement of a civil
			 fine.
						.
			(c)Authority To impose civil finesTitle II of the Labor-Management Reporting
			 and Disclosure Act of 1959 (29 U.S.C. 431 et seq.) is amended—
				(1)by redesignating
			 section 211 as section 212; and
				(2)by inserting after
			 section 210 the following:
					
						211.Civil
				fines
							(a)Notice; correction periodUpon finding a violation of subsection (a) or (b) of section 201 or section 202, 203, 207, 212, or
			 301(a), the Secretary shall, in accordance with standards and procedures
			 established by the Secretary under subsection (g), provide the person,
			 labor organization, or employer responsible for such violation—(1)written notice	of the violation; and(2)a period of time to correct the violation that is not more than
			 30 days after the date that the Secretary
			 provides such written notice.(b)Fines assessedSubject to the other provisions of this section, if the Secretary determines that a person,
			 labor organization, or employer has violated subsection (a) or (b) of
			 section
			 201 or
			 section 202,
				203, 207, 212, or 301(a) and has not corrected the violation within
			 the period described in subsection (a)(2), the Secretary may assess a
			 civil fine against the person, labor
			 organization, or
				employer responsible for such violation.(c)Amount of civil fine(1)Maximum amountA civil fine under this section shall be for an amount that is not more than
				$250 a day from the date of the violation, and not more than
			 $45,000 in the aggregate, except that such amounts shall be adjusted in
			 accordance with the inflation adjustment procedures
			 prescribed in
				the Federal Civil Penalties Inflation Adjustment Act of 1990 (28
			 U.S.C. 2461
				note; Public Law 101–410).(2)Factors in determining amountIn determining the amount of a
				civil fine under this section, the Secretary may consider—(A)the
				gravity of the offense;(B)any history of prior offenses (including
			 offenses
				occurring before the date of enactment of this section) of the
			 person, labor organization, or employer responsible for such violation;(C)the ability of such person, labor organization, or employer to pay the
			 civil fine without
				material impairment of the ability to carry out representational
			 functions or honor other financial obligations;(D)any injury to uninvolved members
			 of the labor
				organization or to the public;(E)any benefits to such person, labor organization, or employer resulting from such
			 violation;(F)the ability of the civil fine to deter future such violations; and(G)any other factors that the
			 Secretary may determine to be appropriate to further the purposes of this
			 Act.(d)LimitationA
				person, labor organization, or employer shall not be required to
			 pay a
			 civil fine
				under this section for a violation of subsection (a) or (b) of
			 section
			 201 or
			 section 202,
				203, 207, 212, or 301(a) for which a material
			 cause
			 was reasonably
				beyond the control of such person, labor organization, or employer.
							(e)Incomplete
				reportsA report rejected by the Secretary as incomplete shall be
				considered not filed for purposes of determining the existence of
			 a violation of subsection (a) or (b) of
			 section
			 201 or
			 section 202,
				203, 207, 212, or 301(a), and a civil fine may be assessed for such
			 violation.
							(f)Effect on
				criminal sanctionsThe imposition of a civil fine under
				this section shall not affect the availability of criminal
			 sanctions against
				any person, labor organization, or employer who knowingly or
			 willfully violates a provision of this
			 Act.
							(g)Standards and procedures(1)In generalThe Secretary shall establish, pursuant to sections 208 and 606, standards and procedures governing
			 the imposition of a civil fine under this section that include providing
			 the person, labor organization, or employer responsible for an alleged
			 violation of subsection (a) or (b) of section 201 or section 202, 203,
			 207, 212, or
			 301(a) with—(A)written notice of such violation; and(B)an opportunity for a hearing before the Secretary or a
			 designee of such Secretary.(2)Judicial review(A)In
				generalAfter exhausting all
				administrative remedies established by the Secretary under
			 paragraph (1), a
				person, labor organization, or employer against whom the Secretary
			 has imposed
				a civil fine under this section may obtain a review of
			 such fine
				in the United States District Court where the violation occurred or
			 in the
				United States District Court for the District of Columbia, by
			 filing in such
				court, within 30 days of the entry of a final order imposing the
			 civil fine, a
				written petition that the Secretary’s order or determination be
			 modified or be
				set aside in whole or in part.
									(B)Standard of reviewUpon
				petition for review of a civil fine under this section, the
			 appropriate district court shall impose the civil fine determined to be
			 appropriate by the Secretary—(i)if the
			 person,
				labor organization, or employer against whom the civil fine is
			 sought
			 has been
				provided written notice and an opportunity to be heard, in
			 accordance with the procedures established by the
			 Secretary under  paragraph (1); and(ii)unless the
				Secretary’s determination is shown to be arbitrary and capricious.(C)Scope of reviewIn reviewing a civil fine under this section, the appropriate district court
				shall not consider any objection or argument that was not raised in
			 the
				proceedings before the Secretary.(h)Settlement by
				secretaryThe Secretary may compromise, modify, or remit any
				civil fine that may be, or has been, imposed under this
				section.
							.
				(d)Technical and
			 conforming amendmentsThe
			 Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 401 et
			 seq.)
			 is further amended—
				(1)in section 205 (29
			 U.S.C. 435), by striking 211 each place it appears and inserting
			 212;(2)in section 207(b) (29 U.S.C.
			 437(b)), by striking 211 each place it appears and inserting
			 212; and
				(3)in section 301(b) (29
			 U.S.C. 461(b)), by striking and 210 and inserting 210,
			 and 211.
				4.Whistleblower
			 protections for labor organization employeesTitle II of the
			 Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 431 et
			 seq.)
			 is amended by inserting after section 211 the
			 following:
			
				211A.Whistleblower protection for labor
				organization employees
					(a)Whistleblower
				protectionIt shall be unlawful for any labor organization to
				discharge or in any other manner discriminate against any employee
			 because such
				employee has filed any complaint or instituted or caused to be
			 instituted any
				proceeding under or related to this Act, or has testified or is
			 about to
				testify in any such proceeding.
					(b)Enforcement and
				remediesAny person whose rights secured by the provisions of this title have been infringed by any
			 violation of this title may bring a civil action in the appropriate
			 district court
			 of the United States for such relief as may be appropriate, including an
			 injunction. A civil action under this subsection against a labor
			 organization shall be brought
			 in the district court of the United States for the district where the
			 alleged violation occurred or where the principal office of such labor
			 organization is located..
		
